Title: From George Washington to Henry Laurens, 26–27 November 1777
From: Washington, George
To: Laurens, Henry



Sir.
Head Quarters [Whitemarsh, Pa.] Novr 26[–27]th 1777

I was yesterday morning honored with your Favors of the 22d Inst. I wish the measures Congress have adopted may effectually suppress the disturbances in the Western Department. Should they prove successful & the Savages & wicked deluded Inhabitants receive a severe check, it is probable, they will not be induced again to take a part against us—or at least for some considerable time. Colo. Crawford set out yesterday Evening and will be with Congress, I expect, in the course of Two or three Days to take their Commands.
I was much obliged by the Foreign intelligence you were pleased to transmit me. It is agreable and interesting, and I heartily wish there may be an early declaration of Hostilities between France and Britain. From these advices, things seem to be getting in a proper train for it, and it is not easily to be conceived, that it can be much longer delayed. However, our expectations have not been answered in this instance, and they may yet be held in suspence. The Political reasons that lead to delay on the part of France, I do not perfectly understand. As to Britain, her honor is lost in the contest with us, and the most indignant insults will scarcely be able to draw her attention from her present pursuits. The account of Mr Lee having effected the purposes of his embassy at the Court of Berlin, is of great importance, if it be true. In such case Administration however desirous they may be, will probably be disappointed in their schemes of further mercenary aids against us.
I must take the liberty to request the decision of Congress on the case of the nine First raised Virginia Regiments as early as circumstances will permit. If the plan proposed for reinlisting them is judged expedient, our capital inducement to that end suggested by the Officers, will cease, if it is longer delayed. It is a matter of considerable importance & of which I wish to be satisfied as soon as possible. I should also be happy in their determination respecting the Marquis de la Fayette. He is more & more solicitous to be in actual service & is pressing in his applications for a Command. I ventured before to submit my Sentiments upon the measure, and I still fear a refusal will not only induce him to return in disgust—but may involve some unfavorable consequences. There are now some vacant Divisions in the Army, to one of which he may be appointed, if it should be the pleasure of Congress. I am convinced he possesses a large share of that Military

ardor which generally characterises the Nobility of his Country. He went to Jersey with Genl Greene and I find he has not been inactive there. This you will perceive by the following Extract from a letter just received from Genl Greene. “The Marquis with about 400 Militia & the Rifle Corps, attacked the Enemies Picket last Evening—killed about 20—Wounded many more & took about 20 Prisoners—The Marquis is charmed with the spirited behaviour of the Militia & Rifle Corps. They drove the Enemy about half a mile & kept the ground untill dark—The Enemys Picket consisted of about 300 and were reinforced during the skirmish—The Marquis is determined to be in the way of danger.”
By a Letter from Genl Howe to General Burgoyne which passed through my hands, he hinted that liberty might probably be granted for the Prisoners to embark at Rhode Island or some part of the sound. This Indulgence appearing to me inadmissible, I immediately wrote to Genl Heath to prevent him giving the least countenance to the measure in case it should be requested, and also to the Council of Massachusets state & Genl Gates, lest he should extend his applications to them. The reasons I am persuaded will at once occur to Congress for my conduct in this instance, as well as Genl Howe’s; and I have been induced to mention it here on a supposition that Genl Burgoyne may address them on the subject. If the embarkation is confined to Boston, it is likely that it will not take place before some time in the Spring, or at least till towards the end of February, whereas if it were allowed at either of the other places, it might be made this Month or the beginning of next and the Troops arrive in Britain by the Month of January. a circumstance of great importance to us, as the Moment they get there, the most scrupulous & virtuous observance of the Convention will Justify the Ministry in placing them in Garrison & sending others out to reinforce Genl Howe, or upon any other expedition they may think proper to undertake against us. Besides, compelling their Transports to perform a long coasting voyage, at a tempestuous season, may bring on the loss of many and be the means of deferring the embarkation for a long time.
I must request you to transmit me a number of blank Commissions as soon as you have an opportunity to do it. There are several vacancies yet to fill, and the officers entitled to ’em are anxious to be appointed. The Commissions I want should be under your signature and not Mr Hancocks. I mention this, lest you should send any of the latter that might remain. Those signed by you will be competent to all cases—Those by Mr Hancock only to such as happened during his Presidency, and of those I now have some.
Novr 27th Inclosed you will receive a Copy of Genl Howe’s Letter in

answer to mine of the 14th & 23d which only came to hand last night, and at an Instant when I was giving the Commissary of Prisoners instructions forthwith to confine a Number of the Officers in our hands & to put the Privates under very different restrictions from those they have been used to. I am in hopes the treatment of ours will be much better in future. Mr Boudinot will immediately take measures for releasing the Officers on Parole that we may relieve an equal number of ours. I should have been happy to have effected a Genl Exchange, or a partial one, but Genl Howe will not upon any terms but those he has ever insisted on.
The Enemy have got up several of their Ships to the City—It is likely they have found a passage thro’ the Chevaux de frize or they may have removed one of them. I have the Honor to be with Great respect Sir Your most Obet hum. Servt

Go: Washington

